Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 28, 2017

The Court of Appeals hereby passes the following order:

A18A0068. SENIOR CARE GROUP, INC. v. AUTUMN BREEZE TIC-
    WALLACE LLC et al.

      It appearing that Appellant has filed a petition for relief under the United States
Bankruptcy Code and further action in the above-styled case is stayed by operation
of law;
      It is therefore ordered, for the purpose of avoiding prejudice to the parties by
operation of the two-term rule contained in Article VI, Section IX, Paragraph II of the
Georgia Constitution of 1983, that this case be REMANDED to the trial court until
such time as relief from the stay is obtained, at which time the Appellant shall be
entitled to seek such appellate relief as may be appropriate, by filing an appropriate
notice of appeal within thirty (30) days of the entry of the final order from the
Bankruptcy Court.
      It is further ordered that this Court’s prior order of August 18, 2017 directing
Appellant to file a brief in this case by August 28, 2017 is VACATED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/28/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.